Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 29,
2013




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00555-CV

                       MARK DAVID MEIER, Appellant
                                        V.

                             LISA MEIER, Appellee

                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-15078

                 MEMORANDUM                      OPINION


       This is an appeal from a judgment signed April 5, 2013. On October 23,
2013, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.

       Accordingly, the appeal is ordered dismissed.
                                    PER CURIAM



Panel consists of Justices McCally, Busby and Wise.




                                       2